(,   • . -u·
     AO 245B (Rev. 02/08/2019) Judgment in a: Criminal Petty Case (Modified)                                                                 Page I ofl



                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Offenses Committed On or After November 1, 1987)
                                           V.

                     Luis Francisco Botello-Espinoza                                 Case Number: 3: l 9-mj-23266

                                                                                    Thomas S. Sim
                                                                                    Defendant's Attorney


     REGISTRATION NO. 88185298                                                                                           AUG l 4 2019
     THE DEFENDANT:                                                 ---··------'
                                                                  CLE ;·-'.;< :_;~:; D!S'THJC 1 COURT                1

      IZI pleaded guilty to count(s) 1 of Complaint           SOUTH'.''Hi•: i)iG'rFilCT OF •CALIFORNIA
      D was found guilty to count(-:::s)~----------------i£Y:===::::::::            ...:::
                                                                                       .. ::::::::.::::
                                                                                                    .   ::::JFo                       =
                                                                                                                                      .
                                                                                                            . . ,,.;,]:'-11.;.b::..;...i
           after a pl ea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                    Nature of Offense                                                                Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

      D The defendant has been found not guilty on count(s)
                                       -------------------
      •    Count(s)
                        ------------------
                                           dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                   16'    TIME SERVED                          •    _ _ _ _ _ _ _ _ _ _ days

      IZI Assessment: $10 WAIVED IZI Fine: WAIVED
      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Wednesday,August 14,2019
                                                                                   Date of Imposition of Sentence



                                                                                   IIJ~t,t&LOCK
                                                                                   UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                        3: 19-mj-23266
